Case: 21-30309     Document: 00516237829         Page: 1     Date Filed: 03/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        March 14, 2022
                                  No. 21-30309                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Eddie Darnell Jones, Sr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:19-CR-72-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          The FPD appointed to represent Eddie Darnell Jones, Sr., has moved
   for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Jones has not filed a response. We have reviewed counsel’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30309     Document: 00516237829          Page: 2   Date Filed: 03/14/2022




                                   No. 21-30309


   brief and the relevant portions of the record reflected therein. We concur
   with counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2